Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought normalization recited in claim 5 are indefinitely defined herein.  The recited method does not have basis for realizing/measuring the desired “initial signal level peak” within the monitoring that is done over an assay period (as set forth in claim 1) or likewise with respect to “after a peak signal level…”  Does Applicant intend to claim further step(s) to monitoring and detecting signal levels which are discriminated against each other in order to detect and define peak(s) within the plurality of signal levels measured?  
Further, with regard to the “initial signal level peak” this appears to be drawn to a “peak” not in absolute terms of the greatest peak, but only with respect to a peak signal amongst those at the point in time when the sample arrives to the first and second assay zones (and assumingly before any reaction or reaction completion period as it is recited with respect to arrival at the test zones).  This is similarly seen in the alternative to “after a peak signal level when…”, but it is unclear what the difference is between the two recited “peaks,” and wherein the claim lacks process steps or defined increments of monitoring within the assay period at these particular points in time.
Clarification is required.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The sought “time-shifting” process is indefinitely defined herein as the claim generally provides for the use of a lag-coefficient.  A lag-coefficient alone does not provide clear metes and bounds to the sought “time-shifting” process.  The claim does not provide a function/equation which implements such a lag-coefficient in order to set forth clear metes and bounds as to the process(es) involved in such time-shifting for the desired compensation as claimed.


Claims 10, 13, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the initial time point."  There is insufficient antecedent basis for this limitation in the claim.
The claim should clearly establish the active step in the method and the monitoring/detecting of the first/second signals with respect to a particular time point in the assay/procedure.

Claim 1 establishes a general monitoring over an assay period, but the method does not provide that various measurements of the signal levels are taken at discrete time points within this assay period.
This renders the recited difference measurements herein unclearly defined with respect to the “at least two different time points” and with respect to “a test end point,” wherein both “at least two different time points” are indefinitely defined within the assay period. 
Further, it is unclear what defines “a test end point” and thus what time period coincides with designation of a “test end point.”  Does Applicant intend to provide a particular monitoring of first and second signal levels and reaching or exceeding threshold signal levels which provide to define that the test has ended and thus is at a “test end point?”
Clarification is required.



Claims 1-5, 7,9, 10, 13-17, 19, 21, 23-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both of independent claims 1 and 29 call for a method/lateral flow assay “…for making a determination about at least a first analyte of interest in a sample…”, however, the body of the claims do not provide an analytical step(s) to such set forth intention of making a determination about at least a first analyte.
While the body of the claim recites that the presence of the labelled first analyte causes the level of one of the first and second signals to increase during the assay period, and monitoring a change between the first and second signal levels over a period of time during the assay, the claims do not provide an actual determination therefrom with respect to an increased signal level during the assay period (i.e. positive labelled analyte presence) or not achieving an increased signal level during the assay period (negative labelled analyte presence).
Additionally, while the claims only establish monitoring signals levels over a period of time during the assay period, which does not necessitate coinciding with the full extent of the assay period for completion of the assay, the claims remain in needing to establish a determination step(s) that provides for assessment of the at least first analyte of interest with respect to these signal levels monitored over a period of time.


Further, it is unclear what statutory class of invention Applicant is seeking with respect to independent claim 29.
The claim is written at the outset as an assay, which is a method-type claim, but is written with respect to prospective sample from a body comprising those particular structural elements recited in the remainder of the claim.
	It appears that Applicant intends to claim a lateral flow test system/device as the primary recitations of the claim are drawn to the structural architecture of a lateral flow device and reader, however, clarification is required given the mixed claim terminology provided in the preamble to a method-type claim.












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10, 13-17, 19, 21, 23-26, and 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sharrock (US 2016/0123977).
With regard to claim 1, Sharrock discloses a method of performing a lateral flow test for making a determination about at least a first analyte of interest in a sample from a body (paragraphs 0011-0049, Fig. 2, paragraph 0113, Example 1) the method comprising the step of applying a sample to a receiving portion of a lateral flow device such that the sample flows from the receiving portion to at least a first test zone (sample flows from receiving zone 21 to first zone 26 in Fig. 2) and a second test zone (sample flows from receiving zone 21 to second zone 27 in Fig. 2) of the lateral flow device,
monitoring levels of first and second signals at the first and second test zones over an assay period (the first and second signals from zones 26 and 27 are monitored over as assay period, paragraphs 0049, 0097-0099), wherein, if the first analyte of interest is present in the sample, the first analyte is labelled and wherein the presence of labelled first analyte in the sample causes the level of one of the first and second signals to increase during the assay period (if an analyte is present, a signal received from the detection zone 26 is inherently higher than the reference signal received from the reference zone 27 as the reference signal is a background signal, paragraphs 0023-0024,0049, 0097-0099), and monitoring a change between the first and second signal levels over a period of time during the assay period (a change between the signals
received from the reference zone and detection zone is monitored and the signal from the detection zone is corrected with respect to the background signal measured from the reference zone, paragraphs 0023-0024, 0049, 0097-0099).  Likewise, and as in claim 29, a lateral flow assay as claimed is provided as seen through the above discussion throughout Sharrock (see also pars. [0007,0008, 0015-0017,0021,0044, figs. 1&4, for example).   With regard to claim 7, wherein one of the first and second test zones is further from the receiving portion than the other of the first and second test zones, and wherein the method comprises time-shifting the first and second signals to compensate for delays in the sample reaching the test zone furthest from the receiving portion (Fig. 2, paragraph 0113,) and monitoring the change between the first and second signal levels is based on the first and second signals as time-shifted relative to each other (it is inherent that a change between the first and second signal levels is monitored as time shifted due to the location of test zones/test sites furthest from the receiving portion).  With regard to claim 10, wherein the monitoring of the change between the first and second signal levels after the initial time point comprises determining differences between the first and second signal levels at one or more time points/at least at a test end point (a change between the first and second signal levels is inherently monitored at end time point as the control zone indicates the correct end point of the assay, paragraphs 0097-0098), and wherein the monitoring of the change between the first and second signal levels comprises determining differences between the first and second signal levels at least at two different time points (Example 1).
With regard to claim 13, wherein the difference between the first and second signal levels at any time point is calculated as a delta value or a ratio value (R) and wherein the monitoring of the change between the first and second signal levels comprises monitoring an evolution of the delta value or ratio value (R) (a ratio between the detection signal and reference signal levels is monitored at one time point/test end point, Example 1).  With regard to claim 14, Sharrock discloses comparing first and second signal levels at a first time point to obtain a signal level difference or a ratio value at the first time point, comparing normalized first and second signal levels, comparing the signal level difference at the first time point with the signal level difference at the second time point or comparing the ratio value at the first time point with the ratio value at the second time point (pars. 0124-0128, for example).  With regard to claims 15-17, wherein the method is to make a determination about medical condition of a human or animal body based on the determination about at least the first analyte and based upon if the test value is above or below one or more thresholds (paragraphs 0064-0066,0093,0094, concentration of analyte in the liquid sample is determined which inherently leads to determine the medical condition of human or animal).  Additionally, the recitation of claim 15 (and to the likewise portion in claim 17) is drawn to an intended use of the method, wherein an intended use does not have patentable weight; herein, the prior art of Sharrock provides to disclose all of the actively provided and necessitated steps of the method, as claimed.  Further, as in claim 17, wherein the determining of a difference between the first and second signal levels at least at the test end point produces a test value and wherein the determination about the medical condition is based on whether or not the test value is above or below one or more threshold values (the concentration of analyte was compared with threshold value, paragraphs 0093-0094), and further provides for a determination about the medical condition based on whether or not the test values are following a trend, wherein Sharrock discloses all of the active, positively claimed method steps claimed herein.  Examiner asserts that the claims do not necessitate any further step(s) for evaluating and describing results over time with respect to a defined “trend.”  Further, with regard to claims 17 and 19, wherein the determination of differences between the first and second signal levels at least at two different time points produces test values for the different time points and wherein the determination about the medical condition is based on whether or not the test values are following a trend that is a continuous increase or decrease of the test values for successive time points (a change between the first and second signal levels is monitored at two different time point, and the medical condition is based on increasing or decreasing the test value with respect to threshold value, Example 1, 0093-0094).  With regard to claim 21, the method comprising labelling the first analyte of interest in the sample prior to application of the sample to the lateral flow device, wherein the labelling is performed by incubating the sample with a first mobilisable capture reagent comprising labels, wherein the first mobilisable capture reagent is able to bind specifically to the first analyte of interest, if present in the sample, to form a plurality of first labelled complexes (Example 1).  With regard to claim 23, wherein the incubating is carried out for a period as claimed (paragraph 0147). With regard to claim 24, wherein the incubating further comprises mixing the sample with a buffer solution (Example 1).  With regard to claim 25, wherein the incubating is carried out by depositing the sample into the interior of a vessel, the interior of the vessel being separate from the lateral flow device (incubation and mixing was carried out in tube separate from the lateral flow device, Example 1).  With regard to claim 26, Sharrock discloses that prior to the depositing of the sample into the interior of the vessel, the at least first mobilizable capture reagent is located on an inner surface of the vessel (pars. 0138-0152).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrock in view of Petrilla et al. (US 2007/0116595), hereafter Petrilla.
Sharrock has been discussed above.
Sharrock does not specifically disclose identifying a baseline level of the first and second signals prior to an initial time point as recited in claim 2.
Petrilla discloses assaying test strips (abstract).  Petrilla discloses quantifying the measured light signals with respect to a baseline signal or calibration signal identified from one or more calibration regions (par. [0008], figs., for example).
It would have been obvious to one of ordinary skill in the art to modify Sharrock to include identifying a baseline level of the first and second signals prior to an initial time and subtracting the baseline in order to obtain a calibrated first and second signal level as such calibration operations are routine and well-known in order to accurately produce results to the assay signal portion itself that is outside of the baseline, inherent signal present.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrock in view of Song (US 2007/0048807).
Sharrock has been discussed above.
Sharrock discloses that the values used for determining the result are expressed in terms of normalized percentage relative attenuation to take into account and minimize any variations in the optical components within and between devices (pars. [0121-0127]).
However, Sharrock does not specifically disclose normalizing the first and second signal levels (or calibrated signals levels) as claimed in claims 3-5.
Song discloses diagnostic test kits with improved detection accuracy (abstract).  Song discloses a lateral flow device, and normalizing the measured detection and indicator signal intensities with the calibration signal intensity and comparing the normalized signals to a reference standard that represents an intensity/saturation concentration of the test analyte (par. [0007], fig. 1,2b, for example).
It would have been obvious to one of ordinary skill in the art to modify Sharrock to normalize the first and second signal levels, or calibrated first and second signal levels, and wherein the normalization is based on an initial signal level peak when the sample arrives or after a peak signal level when the sample arrives at the first/second zones as taught and suggested by Song in order to provide for more accurately comparing the signals and producing assay results that are more accurate and further devoid of noise and variations.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrock in view of Song (US 2005/0112780) 
Sharrock has been discussed above.  
Sharrock does not specifically disclose that the time-shifting is carried out using a lag coefficient as claimed.
Song discloses a method for extending the dynamic detection range of assay devices (abstract).  Song discloses time-gated detection of fluorescence intensities from the zones of the lateral flow test strip and with a time delay of 0.04 milliseconds (pars.[0059,0076-0078], figs., for example).
It would have been obvious to one of ordinary skill in the art to modify Sharrock to carry out the time-shifting using a lag coefficient as claimed such as suggested in Song in order to provide the time-gated detector with a set time-delay for processing the signals therewith in order to provide more accurate measurements that account for the additional flow time to reach the further test zone.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharrock.
Sharrock has been discussed above.
Sharrock is said to disclose the preparation of the at least first mobilizable capture reagent located on an inner surface of the vessel.
However, if Sharrock is taken as being deficient in providing the location of the first mobilizable capture reagent than such a modification would have been obvious to one of ordinary skill in the art.  This is seen as a routine engineering design choice wherein it is likewise desired in Sharrock to prepare the first mobilizable capture reagent prior to depositing the sample so that the sample may be introduced after the capture reagent is present in order to carry out the desired binding assay for the target analyte, and providing such on the inner surface of the vessel provides a likewise desired, principle location for assured contact with the sample.  This is seen as an obvious engineering design modification that would have a reasonable expectation of success in the likewise method of Sharrock for the reasons discussed above and to remain an obvious modification absent a showing of a criticality or unexpected results arising otherwise.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798